Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 37-44 directed to inventions non-elected without traverse.  Accordingly, claims 37-44 been cancelled within the examiner’s amendment below.  Note that the cancelled claims do not qualify for a rejoinder, as requested by the applicant, because all of the limitations of an allowable claim are not found within independent claim 37 nor claim 41.  Note that the applicant has at least not included that the threads within the set(s) of threads are coupled to one another.  Additionally, the applicant further failed to state that the second fabric is coupled to the first fabric.  Furthermore, claims 37-44 have not been examined in relation to 35 U.S.C. 101 and 35 U.S.C. 112(b).  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 37-44:  (cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The independent claims are considered allowable because the prior art fails to disclose a set of threads coupled to one another wherein each thread in the set of threads includes a metal compound having electropermanent magnetic properties, wherein the metal compound includes an electromagnet and a dual permanent magnet.  Please refer to the applicant’s arguments relating to “electropermanent magnet properties” as discussed within pages 1-4 of the REMARKS dated 12/17/2020.  Accordingly, note that the phrase, “electropermanent magnetic properties”, is being interpreted as having the ability to switch on or off an external magnetic field by an electrical pulse.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642.  The examiner can normally be reached on 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732